UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

-- 4
UNITED STATES OF AMERICA, Docket in Both Cases
15 cr 643(PEC)
16 cr 371(PKC)
-against- ORDER
JASON GALANIS ,
Defendants.
“ x

 

CASTEL, U.S.D.J.

Upon the application of counsel for the government, the conference previously
scheduled for December 2, 2019 is adjourned until January 9, 2020 at 2 p.m. in Courtroom 11D.
I find that the ends of justice will be served by granting a continuance and that taking such action
outweighs the best interest of the public and the defendants in a speedy trial, My reasons for this
finding are that the grant of the continuance is needed to facilitate a resolution of the case by a

plea in the above two cases. Accordingly, the time between today and January 9, 2020 is

excluded under the Speedy Trial Act.
SO ORDERED. LM’

-“ # ¥ ¥€evin Castel
United States District Judge

Dated: New York, New York
November 26, 2019

 
